DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claims 1, 14, and 20 are drawn to the steps of looking at collected information, then determining if a fault belongs to a category, determining a cause at a level of a hierarchy, determining a fault cause, and determining the target fault at the deepest level.  The foresaid steps can be performed in the mind.  While the claims recite a system processor and other generic devices, it is deemed the devices are recited at a high level of generality and do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. 
Dependent claims 2-6, 8-9, 11-12, 15-19 are directed to more steps of determining that can be performed in the mind. Claims 7 and 10 recited sequentially calling a fault analysis component to determine a fault cause.  This is deemed as mere data collection and more determining steps as discussed above.  Claim 13 only defines the hierarchical structure.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gates et al. U.S. Patent Application Publication US2015//0288557A1.
As per claim 1, Gates teaches a method, comprising: based on description information of a fault of a storage system, determining, by a system comprising a processor, that the fault belongs to a fault category of a group of defined fault categories (¶ 0045, 0046); determining at least one fault cause associated with the fault category at a first level of a hierarchical structure of defined fault causes (¶ 0047, 0048); determining a first fault cause that causes the fault among the at least one fault cause (¶ 0048); and determining a target fault cause at a deepest level of fault causes that causes the fault based on the first fault cause (¶ 0051).  
As per claim 2, Gates teaches the method according to claim 1, wherein determining the target fault cause comprises: in response to determining that the first fault cause does not comprise a second level of fault causes, determining the first fault cause as the target fault cause (¶ 0030, 0048).
As per claim 3, Gates teaches the method according to claim 1, wherein determining the target fault cause comprises: in response to determining that the first fault cause comprises the second level of fault causes, determining, at a second level of fault causes, a second fault cause that causes the fault; and determining the target fault cause based on the second fault cause (¶ 0051).
As per claim 4, Gates teaches the method according to claim 3, wherein determining the target fault cause based on the second fault cause comprises: in response to determining that the second fault cause comprises a third level of fault causes, determining, at the third level, a third fault cause that causes the fault; and determining the target fault cause based on the third fault cause (¶ 0051).
As per claim 5, Gates teaches the method according to claim 3, wherein determining the target fault cause based on the second fault cause comprises: in response to determining that the second fault cause does not comprise the third level of fault causes, determining the second fault cause as the target fault cause (¶ 0051).
As per claim 6, Gates teaches the method according to claim 3, wherein determining the second fault cause comprises: based on log data associated with a group of fault causes at the second level, determining the second fault cause among the group of fault causes (¶ 0042).
As per claim 7, Gates teaches the method according to claim 3, wherein determining the second fault cause comprises: sequentially calling a group of fault analysis components corresponding to the group of fault causes at the second level to determine the second fault cause among the group of fault causes (¶ 0041).
As per claim 8, Gates teaches the method according to claim 1, wherein determining the at least one fault cause comprises: determining the at least one fault cause based on fault diagnosis data, wherein the fault diagnosis data records the correlation between the group of fault categories and the first level of the hierarchical structure (¶ 0046, 0048, 0057).
As per claim 9, Gates teaches the method according to claim 1, wherein determining the first fault cause comprises: determining the first fault cause based on the log data associated with the at least one fault cause (¶ 0083).
As per claim 10, Gates teaches the method according to claim 1, wherein determining the first fault cause comprises: sequentially calling at least one fault analysis component corresponding to the at least one fault cause to determine the first fault cause (¶ 0042).
As per claim 11, Gates teaches the method according to claim 1, wherein determining the fault category comprises: classifying the fault into the fault category based on configurable classification rules (¶ 0105, wherein the process is configurable according to the target recipient).
As per claim 12, Gates teaches the method according to claim 1, further comprising: in response to a new fault cause, which is not comprised in the hierarchical structure, being determined, adding the new fault cause into the hierarchical structure (¶ 0108-0109, wherein the leaf node is added to the structure upon collection and is a new cause not prior in the hierarchy).
As per claim 13, Gates teaches the method according to claim 1, wherein the hierarchical structure comprises a tree structure of fault causes (¶ 0048, wherein “leaf” and “root” implies a “tree” structure).
As per claim 14, Gates teaches a device, comprising: at least one processor; and at least one memory storing computer program instructions, wherein the at least one memory and the computer program instructions are configured to cause, along with the at least one processor, the device to perform operations, comprising: determining, based on description information of a fault of a storage system, that the fault belongs to a fault category of a plurality of predefined fault categories; determining at least one fault cause associated with the fault category at a first level of a hierarchical structure of predetermined fault causes; determining a first fault cause that causes the fault among the at least one fault cause; and determining a target fault cause at a deepest level of fault causes that causes the fault based on the first fault cause(¶ 0045-0048, 0030).
As per claim 15, Gates teaches the device according to claim 14, wherein determining the target fault cause comprises: based on determining that the first fault cause does not comprise a second level of fault causes, determining the first fault cause as the target fault cause, or based on determining that the first fault cause comprises the second level of fault causes, determining, at the second level, a second fault cause that causes the fault; and determining the target fault cause based on the second fault cause (¶ 0030, 0048, 0051).
As per claim 16, Gates teaches the device according to claim 15, wherein determining the target fault cause based on the second fault cause comprises: based on determining that the second fault cause comprises a third level of fault causes, determining, at the third level, a third fault cause that causes the fault, and determining the target fault cause based on the third fault cause; based on determining that the second fault cause does not comprise the third level of fault causes, determining the second fault cause as the target fault cause (¶ 0051); based on log data associated with a plurality of fault causes at the second level, determining the second fault cause among the plurality of fault causes (¶ 0042); or sequentially calling a plurality of fault analysis components corresponding to the plurality of fault causes at the second level to determine the second fault cause among the plurality of fault causes (¶ 0041).
As per claim 17, Gates teaches the device according to claim 14, wherein determining the at least one fault cause comprises: determining the at least one fault cause based on fault diagnosis data, wherein the fault diagnosis data records the correlation between the plurality of fault categories and the first level of the hierarchical structure (¶ 0046, 0048, 0057).  
As per claim 18, Gates teaches the device according to claim 14, wherein determining the first fault cause comprises: determining the first fault cause based on the log data associated with the at least one fault cause (¶ 0083); or sequentially calling at least one fault analysis component corresponding to the at least one fault cause to determine the first fault cause (¶ 0042).
As per claim 19, Gates teaches the device according to claim 14, wherein determining the fault category comprises classifying the fault into the fault category based on configurable classification rules (¶ 0105), wherein the operations further comprise, based on a new fault cause, which is not comprised in the hierarchical structure, having been determined, adding the new fault cause into the hierarchical structure (¶ 0108-0109), or wherein the hierarchical structure comprises a tree structure of fault causes (¶ 0048).
As per claim 20, Gates teaches a non-transitory computer program product stored on a non-volatile computer-readable medium and comprising machine-executable instructions, wherein the machine-executable instructions, when executed, cause a machine to perform operations comprising: based on description information of a fault of a storage system, determining, by a system comprising a processor, that the fault belongs to a fault category of a group of defined fault categories; determining at least one fault cause associated with the fault category at a first level of a hierarchical structure of defined fault causes; determining a first fault cause that causes the fault among the at least one fault cause; and determining a target fault cause at a deepest level of fault causes that causes the fault based on the first fault cause (¶ 0045-0048, 0030).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0168021A1 to Wang et al.:  Network device fault root cause detection and knowledge graph.
US 2017/0139764A1 to Batchelor et al.:  Error collection using alternate data path if main path is not accessible,
US 2008/0133288A1 to Thibaux et al.:  Grouping failures by probability and graphing according to most likely cause.
US 10,255,128 to Rupp:  Process directed graph to identify root cause candidates.
US 10,666,494 to Zafar et al.:  Network incident graphing and remediation.
US 2019/0227860A1 to Gefen et al.:  Causal graph nodes depicting source to root nodes to identify highest hierarchy unusual behavior.
US 2020/0012551A1 to Liang et al.: Parent to child fault tree with bottom level binary searching.

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S MCCARTHY/            Primary Examiner, Art Unit 2113